Citation Nr: 1806247	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  11-05 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left ankle arthritis.

2.  Entitlement to service connection for a right ankle arthritis.

3.  Entitlement to service connection for left hand arthritis.

4.  Entitlement to service connection for a right hand and thumb arthritis.

5.  Entitlement to service connection for left wrist arthritis.

6.  Entitlement to service connection for right wrist arthritis.

7.  Entitlement to a higher initial disability rating for service-connected ankylosing spondylitis (AS) of the thoracolumbar spine, currently with a 10 percent evaluation from September 30, 2009 to March 18, 2014, a 20 percent evaluation from March 19, 2014 to October 18, 2015, and a 40 percent evaluation from October 19, 2015 to present.

8.  Entitlement to an effective date prior to August 27, 2012 for the award of a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, private attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to August 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2010 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In the September 2010 rating decision, the RO granted service connection for ankylosing spondylitis of the thoracolumbar spine with a 10 percent evaluation effective September 30, 2009.  The RO denied the Veteran's claims for entitlement to service connection for arthritis of the bilateral ankles, bilateral hands and right thumb, and bilateral wrists in the September 2013 rating decision.
 
The Veteran presented testimonial evidence at a December 2014 Board hearing held via videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In April 2014 and November 2016 rating decisions, the RO increased the disability rating for the Veteran's service-connected ankylosing spondylitis of the thoracolumbar spine to 20 percent effective March 19, 2014 and to 40 percent effective October 19, 2015, respectively.  As these determinations represent partial grants of the benefits sought on appeal, the issue remained in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).

These issues were remanded for additional development in February 2015.  They have since been returned to the Board for appellate review.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (the Court) held that a TDIU claim is part and parcel of an increased rating claim when such claim is raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU in this circumstance when the issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability/disabilities in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  The Veteran asserts that he is entitled to a TDIU effective September 30, 2009, the date he filed his claim for service connection for a thoracolumbar disability.  He reports that he ended full-time work in 2009 due to his service-connected disabilities.  In a November 2016 rating decision, the RO granted a TDIU effective October 19, 2015.  In a subsequent January 2018 rating decision, the effective date of the award of TDIU was brought back to August 27, 2012.  As a TDIU has been previously awarded by the RO, but only for a portion of the appeal period, the issue of entitlement to an effective date prior to August 27, 2012 for the award of a TDIU is found to have been raised, and has been added to the issue list, above.

The issue of entitlement to an earlier effective date, prior to August 27, 2012 for the award of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's left ankle arthritis did not arise during or within one year of separation from active military service and is not etiologically related to any incident of military service.

2.  The Veteran's right ankle arthritis did not arise during or within one year of separation from active military service and is not etiologically related to any incident of military service.

3.  The Veteran's left hand arthritis did not arise during or within one year of separation from active military service and is not etiologically related to any incident of military service

4.  The Veteran's right hand and thumb arthritis did not arise during or within one year of separation from active military service and is not etiologically related to any incident of military service

5.  The Veteran's left wrist arthritis did not arise during or within one year of separation from active military service and is not etiologically related to any incident of military service

6.  The Veteran's right wrist arthritis did not arise during or within one year of separation from active military service and are not etiologically related to any incident of military service

7.  Resolving all reasonable doubt in the Veteran's favor, from September 30, 2009 to March 24, 2015, the Veteran's ankylosing spondylitis of the thoracolumbar spine most-closely approximates disability of the thoracolumbar spine manifesting in limited flexion greater than 30 degrees but less than 60 degrees, with muscle spasms and guarding severe enough to result in abnormal spinal contour; prior to March 25, 2015, the Veteran's service-connected thoracolumbar disability did not manifest in forward flexion limited to 30 degrees or less,  ankylosis of the entire thoracolumbar spine, of a disability picture of comparable severity.

8.   Resolving all reasonable doubt in the Veteran's favor, from March 25, 2015, the Veteran's ankylosing spondylitis of the thoracolumbar spine has manifested in forward flexion limited to 30 degrees or less; the Veteran's thoracolumbar spine disability has not manifested in unfavorable ankylosis or similarly severe symptoms.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ankle arthritis have not been met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for service connection for right ankle arthritis have not been met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

3.  The criteria for service connection for left hand arthritis have not been met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

4.  The criteria for service connection for right hand and thumb arthritis have not been met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

5.  The criteria for service connection for left wrist arthritis have not been met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

6.  The criteria for service connection for a right wrist arthritis have not been met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

7.  The criteria for a 20 percent disability rating, but no higher, for service-connected ankylosing spondylitis of the thoracolumbar spine have been met from the beginning of the appeal period; the criteria for a 40 percent disability rating, but no higher, have been met from March 25, 2015.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5240 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the claims adjudicated herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

The RO sent the Veteran a letter in November 2009 notifying him of the information and evidence needed to reopen and substantiate his claim of entitlement to service connection for ankylosing spondylitis of the thoracolumbar spine.  This letter also provided the Veteran with notice and informed him of the efforts VA would take, and his responsibilities with respect to obtaining the needed evidence.  Such notice was provided before the initial unfavorable decision.  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Similar notice was provided pertaining to the other service connection claims adjudicated herein in April 2012.  The Board finds that the information provided to the appellant complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and VA's duty to notify has been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores, 580 F.3d 1270.  

Regarding the duty to assist, VA is required to make reasonable efforts to help a claimant obtain the evidence necessary to substantiate a claim, including obtaining relevant records, whether or not such records are in Federal custody, and providing a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).

The duty to assist is found to have been satisfied with respect to the claims adjudicated herein.  VA and private treatment records, records provided by the Social Security Administration (SSA), lay statements from the Veteran and others, and a private vocational assessment submitted by the Veteran have all been associated with the claims file.  

Pursuant to the February 2015 Remand instructions, the RO sent the Veteran a letter in March 2015 asking that he send in any relevant private treatment records and/or complete and return a VA Form 21-4142 to authorize VA to obtain such records on his behalf.  The letter specifically highlighted that authorization was needed pertaining to treatment at St. John's and from a Dr. D.D.  The Veteran submitted a statement in support of claim in March 2015 in which he asserted that VA already had all of the relevant records from St. John's and that he was enclosing all private treatment records that were not already in the claims file, including a copy of his last appointment with Dr. D.D.  The Veteran did not return any additional completed VA Form 21-4142s or indicate that there remained additional private treatment records he wished for VA to obtain on his behalf.  As noted above, relevant SSA records were requested, obtained, and associated with the file, as directed in the Remand.  The Board finds the AOJ's actions to substantially comply with the February 2015 Remand instructions.  

The Veteran appeared pro se and presented testimonial evidence before the Board at a videoconference hearing in December 2014.  Neither the Veteran nor his attorney representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  The Veteran's attorney representative has also been given the opportunity since the December 2014 hearing to submit briefs with argument and evidence in support of the Veteran's claim, and has had multiple extension requests granted by the Board to allow for sufficient time to prepare and present such argument.

The Veteran has been provided with VA examination and medical opinion concerning the claims for service connection decided herein.  Neither the Veteran nor his representative has raised any issue with the duty the duty to assist concerning these issues.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Pursuant to the February 2015 Remand instructions, the Veteran was provided with an additional VA examination in August 2016 to assess the current severity and manifestations of his service-connected ankylosing spondylitis of the thoracolumbar spine.  While the Veteran submitted a statement in August 2016 indicating that the examiner acted unprofessionally and gave him contradictory instructions regarding bending in forward flexion, any potential impropriety is not found to negatively affect the disability rating assigned, as the Veteran is currently in receipt of a 40 percent disability rating for this period; corresponding to forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  As the Veteran has not asserted, and the record contains no evidence indicating that the Veteran might suffer from unfavorable ankylosis or symptoms of a similar severity, remand to provide an additional examination conducting range of motion studies would not benefit the Veteran and would merely delay adjudication of this matter.  Such remand is therefore found unwarranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Service Connection Claims
    
Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Arthritis is among the enumerated disabilities considered to be "chronic diseases" for this purpose.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

The Board has reviewed all the evidence of record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decisions, there is no requirement that the Board discuss every piece of evidence in the record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to each claim. 

Claim for Service Connection for Arthritis of the Left and Right Ankle

The Veteran contends that he suffers from arthritis of the left and right ankle related to his military service.  He has submitted statements and testified at the December 2014 Board hearing that his ankles began to hurt him during basic training.  At the hearing, he stated that he sprained his ankle at one point, but did not report it and just kept marching.  He continued that he felt he was supposed to be tough and just take everything, so he "never complained about sprained ankles in Vietnam."  He further reports that his ankles started aching in cold weather when he got back to the states. 

The Veteran was provided with VA examinations pertaining to his ankles in March 2014 and October 2015.  X-rays conducted for the October 2015 examination showed mild degenerative changes bilaterally, with the VA examiner diagnosing osteoarthritis.  The Veteran thus has a current ankle disability.

Considering the evidence of record under the laws and regulations cited above, the Board finds that the competent and credible evidence of record does not demonstrate an etiological link between the Veteran's current ankle osteoarthritis and service.  The October 2015 VA examiner noted that the Veteran reported that he first started having ankle pain with marching in basic training, but was not seen or treated for this during or shortly following military service.  

Specifically, the most probative evidence of record indicates that the Veteran's osteoarthritis is not etiologically related to an event or injury in service, but is rather due to the aging process and occupational/recreational overuse.  This opinion of the October 2015 examiner is bolstered by ankle X-rays from the March 2014 examination noted by the examiner to be unremarkable with no degenerative joint disease or ankylosing spondylosis.  

The Veteran has asserted that he was diagnosed with arthritis during service, and that he believes the ankle pain he first experienced during service was from arthritis.  Review of the service treatment records, however, shows no documentation of ankle complaints or treatment, but rather shows that an October 1966 x-ray demonstrated the presence of right hip arthritis.  Various statements submitted by the Veteran appear to assert that arthritis, once present, spreads through the body "wherever it wants to."  The service treatment record in question, however, notes that the right hip arthritis was likely related to an old injury, and there is no indication that such arthritis was of a type which could spread from one joint to the other, rather than developing due to site-specific trauma or aging (e.g. infectious arthritis rather than osteoarthritis).  See Arthritis, Nat'l Insts. Of Health, Medline Plus Medical Dictionary, https://medlineplus.gov/arthritis.html.

As a designated "chronic" disease under 38 C.F.R. § 3.309(a), arthritis which arose during or within one year of active military service may be presumed to be service connected.  However, despite the Veteran's contention that his ankle pain began during basic training and his assumption that his pain must have been from arthritis,   
the radiographic evidence from March 2014 ruling out arthritis of the ankles is found to be more probative. 

The Board recognizes that private treatment records from January 1994 and December 1995 when the Veteran was seen for back pain note that the Veteran also had some left ankle pain on the lateral anterior aspect, which the physician stated  was "at the site of a previous sprain many years ago."  While true that the Veteran has asserted that he suffered ankle sprains during service, the fact that he, by his own report, never sought treatment of such during service renders it highly unlikely that the 1994 and 1995 physician's mention of previous sprain is referring to an in-service injury.  While treatment records are not available from during the 25 intervening years, the likelihood that the physician would be able to pinpoint the "site" of the prior sprain and would not further specify that "many years ago" was in fact decades ago leads the Board to conclude that it is less likely than not that the physician was referring to any potential in-service ankle injury.

The preponderance of the competent and credible evidence of record is therefore found to demonstrate that the Veteran's ankle arthritis, first documented by radiographic evidence more than 40 years after separation from service, did not arise during or within one year of military service, and is not etiologically related to such service; the claim must therefore be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   
 
Claim for Service Connection for Arthritis of the Hands and Right Thumb

X-rays performed at the October 2015 VA examination documented degenerative arthritis of the bilateral hands, and stable degenerative changes in the carpus (wrist) and base of the right thumb.  Current disability of the hands and right thumb has thus been shown.

The Veteran asserts that he currently suffers from arthritis of the hands and right thumb etiologically related to arthritis diagnosed during military service and a right thumb injury during service resulting in his hand being placed in a cast.

As explained above, the Veteran's service treatment records document a diagnosis of right hip post-traumatic arthritis made in October 1966, but do not contain documentation or mention of arthritis of the hands, wrists, or ankles.  As there is no competent evidence linking the traumatic arthritis of the right hip with any subsequent arthritis of these joints, service connection is not warranted on this basis.

Service treatment records from March 1968 document that the Veteran injured his right thumb at the end of December, which was still giving him pain and slight swelling at the base of his right thumb with motion.  X-rays from March 1968 were negative for fracture, and no bony abnormalities were noted.  The Veteran was diagnosed with chronic sprain of the right thumb, and was put in a cast.  His August 1968 separation examination does not document any abnormalities of his upper extremities.

The Veteran was provided with a VA examination pertaining to his right hand in February 2013.  The report states that the Veteran had a ligament strain to his right thumb in March 1968, which had resolved.  It also contains a diagnosis of right basilar thumb arthritis, status-post right ligament reconstruction, tendon interposition in January 2012.  The examiner noted the Veteran's reports of having a problem with his right hand in service leading to it being put in a cast and his assertion that his hand arthritis began in 1968.  The Veteran also had carpal tunnel surgery in January 2012 where they removed part of an arthritic bone.  He reported that most of the pain was in his thumb and had improved following the surgery, but that some was still present.  

The VA examiner included the results of X-ray testing performed in January 2013 in the report.  Right hand X-rays showed post-surgical changes of the right wrist from prior resection of the trapezius bone with residual postsurgical changes/degeneration along the base of the first metacarpal.  X-ray images of the left hand showed degenerative change at the first carpometacarpal joint.

The January 2013 VA examiner stated an opinion that the Veteran's right hand arthritis was less likely than not incurred in or caused by his in-service right thumb injury.  She noted that the service treatment records showed that the Veteran had a right thumb ligament strain of the MP joint in March 1968, with X-rays at the times showing no fracture.  A separation examination in August 1968 did not document any right hand or thumb problems.  She stated that no documentation was found for any right hand problems between separation from service until April 2004, when the Veteran, who was noted to be a bowler, complained of a cyst on the base of his right thumb on the palmar aspect, at which point he was referred to a hand surgeon.  The examiner wrote that the records did not show that the Veteran was seen again for a right hand condition until March 2011, at which time the Veteran attended a VA treatment appointment where he complained of increasing hand and back pain, was referred to orthopedics, and was diagnosed with carpal tunnel syndrome and degenerative joint disease.  The examiner found that with no nexus of treatment from 1968 until 2004 (a period greater than 35 years) and a history of bowling, it is less likely than not that the Veteran's right hand degenerative joint disease was caused by his military hand injury. 

The Veteran was provided with an additional VA examination in March 2014, at which the VA examiner noted diagnoses of right thumb ligament repair secondary to degenerative joint disease, diagnosed in 2012, and bilateral hand degenerative joint disease, diagnosed in 2013.  X-rays from February 2014 of the right hand continued to show postoperative changes consistent with partial carpectomy, including orthopedic hardware screws, with degenerative change of the wrist and at the base of the thumb.  The examiner stated that it was less likely than not that the Veteran's hand disabilities were proximately due to or the result of the Veteran's service-connected ankylosing spondylitis (AS), as x-rays of the wrist and hands indicated the presence of degenerative joint disease but no AS.  She explained that AS is an inflammatory disease mainly affecting the vertebrae, hips and pelvis, ribs, sternum, and shoulder joints, while osteoarthritis/degenerative joint disease is a group of mechanical abnormalities involving degradation of the joints, commonly affecting the hands, feet, spine, and large weight bearing joints such as the hips and knees.  The Veteran has not asserted entitlement to service connection for his arthritis of the hands and right thumb as secondary to his service-connected AS of the thoracolumbar spine, and the record contains no competent evidence linking the two.  Therefore, service connection is not warranted on this basis.

The Veteran was provided with a final VA examination for his hands in October 2015.  The examiner again noted the medical history concerning an onset of right thumb pain from using wrenches in 1967-1968 in service, with the right wrist and thumb becoming swollen and being put in a cast.  The examiner repeated the right hand opinion she provided in January 2013, and further opined that the Veteran's left hand degenerative joint disease was less likely as not related to his military service.  She noted that the Veteran did not report and there was no documentation of any left hand injury during service or shortly following service, and found that the current disability was most likely due to the aging process as well as recreational and occupational overuse.

In a May 2013 statement, the Veteran acknowledged that military doctors felt that the pain in his right hand in March 1968 eventually requiring a cast came from a sprain, but stated that he felt that this pain was most likely from arthritis.  While the Board does not doubt the Veteran's sincerity in this conclusion, he has not been shown to possess the requisite medical training or knowledge to provide himself with such a diagnosis, or to medically attribute his current bilateral hand and right thumb disability to his in-service chronic thumb sprain.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In the same May 2013 statement, the Veteran noted that he has long had pain in his hands, but figured that it was fatigue from using his hands so much working.  

At an August 2013 VA examination concerning a psychiatric disorder, the Veteran reported that during his first year after discharge from service, he did some painting for a prior employer, then joined the painter's union and worked jobs around the city for approximately three years before doing commercial painting on the side while being employed at the post office for a little more than 25 years before retiring from the post office and continuing contract commercial pain work until 2009.  At that examination, the Veteran also reported that he used to bowl regularly with his son in a league until he started having too much physical trouble and then only bowled as a substitute until the arthritis in his hands became really bad around 2006 or 2007.  At the December 2014 Board hearing, the Veteran further described having problems with his hand and thumb while working at the post office, experiencing aching when dumping sacks of mail.

Considering the evidence of record under the laws and regulations cited above, the Board finds that the weight of the evidence is against a finding that the Veteran's current bilateral hand and right thumb degenerative arthritis arose during or is etiologically related to his military service.  

With regards to arthritis of his left hand, the Veteran testified at the Board hearing that he developed problems over time, and did not have problems with it in service.  There being no evidence of record demonstrating an in-service event or injury, or arthritis within one year of separation of service, an award of service connection is unwarranted.

Pertaining to the right hand and right thumb, the Board finds the VA examiners' opinions most persuasive, as they acknowledged the Veteran's documented in-service right thumb injury and treatment and explained that the passage of more than 35 years between service and when the Veteran sought treatment for his right hand and history of occupational and recreational overuse supported the opinion that the Veteran's current right hand and thumb arthritis less likely than not originated in or were related to his in-service injury, and were more likely the result of aging and a long history of post-service overuse.

Therefore, a preponderance of the competent and credible evidence weighs against a finding that the Veteran's current bilateral hand and/or right thumb disabilities arose during or are etiologically related to his military service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   

Claim for Service Connection for Arthritis of the Bilateral Wrists 

Diagnoses of osteoarthritis of both wrists and a history of carpal tunnel release of the right wrist in 2011 are noted on an October 2015 VA examination report.  It was noted that the Veteran was diagnosed with chronic right wrist sprain during service in 1967. 

The Veteran's contentions regarding his bilateral wrist disabilities run parallel to those concerning his bilateral hand disabilities.  The Veteran describes that wrist pain starting while working as a mechanic in Vietnam, with right wrist and thumb pain in 1967, and asserts that such pain was a result of arthritis in service.

As noted above, however, X-rays of the right hand taken in March 1968 did not show any evidence of fracture or any other bony abnormalities and the Veteran's separation exam did not indicate the presence of any upper extremity abnormalities.

The VA examination report in March 2014 explained that AS is an inflammatory disease mainly affecting the vertebrae, hips and pelvis, ribs, sternum, and shoulder joints, while osteoarthritis/degenerative joint disease is a group of mechanical abnormalities involving degradation of the joints, commonly affecting the hands, feet, spine, and large weight bearing joints such as the hips and knees.   The examiner stated that it was less likely than not that the Veteran's degenerative joint disease of the wrists was proximately due to or the result of the Veteran's service-connected ankylosing spondylitis, as x-rays of the wrist and hands indicate the presence of degenerative joint disease but no AS.  The Veteran has not asserted entitlement to service connection for his arthritis of his wrists as secondary to his service-connected AS of the thoracolumbar spine, and the record contains no competent evidence linking the two.  Therefore, service connection is not warranted on this basis.

Although the Veteran asserted on his April 2014 Form 9 that his wrist problems were due to his work as a mechanic in the military, and that he did not use his wrists and hands as much once out of the military, the credibility of such assertion is undermined by other evidence of record documenting the Veteran's reports of involvement in a bowling league, long-term work as a painter, both residentially and commercially, and pain when using his right (dominant) hand to dump sacks of mail in his job at the post office. 

The October 2015 VA examiner provided an opinion that the Veteran's left and right wrist disabilities were less likely than not related to military service.  The examiner noted that there was no documentation of any right or left wrist injury during service, or documentation of treatment in the years following separation from service and found that the current disability was most likely due to the aging process and recreational and occupational overuse.  Although the examiner indicated earlier in the examination report that the Veteran was diagnosed with a chronic right wrist sprain in 1967, there is nothing in the service treatment records supporting this.  Further, while the Veteran has made statements that his right hand cast in service rose above his wrist, he has not asserted that this was due to a wrist sprain in addition to his chronic right thumb injury.  As the examiner's mistake would only benefit the Veteran in this instance, the Board finds that it does not negatively affect the probative value of the opinion.

The Board finds the VA examiner's medical opinion to represent the most probative evidence of record on the question of whether the Veteran's current bilateral wrist arthritis arose during or within one year of separation from military service or is etiologically related to such service.  Her conclusion that the bilateral wrist arthritis is more likely due to the aging process or recreational and occupational overuse is bolstered by the Veteran's reports concerning his extensive use of his hands as a painter and in his job with the post office, and by private treatment records including one from January 2011 wherein it was noted that the Veteran reported right wrist pain present on and off for many months, rather than decades.  The Board again acknowledges the Veteran's sincere belief that his current degenerative changes of his wrists are related to his in-service mechanic duties and right thumb injury or diagnosed arthritis (of the right hip) in service, but finds that he has not been shown to possess the requisite medical training or knowledge to provide himself with such a diagnosis, or to medically attribute his current bilateral wrist osteoarthritis to his in-service duties or right hip arthritis.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

With the most competent and credible evidence of record weighing against a finding that the Veteran's current bilateral wrist arthritis arose during or within one year of separation from military service or is etiologically related to his duties and/or an injury or event during such service, the Veteran's claim of entitlement to service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   

III.  Increased Initial Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability. 38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board has reviewed all the evidence of record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decisions, there is no requirement that the Board discuss every piece of evidence in the record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim. 

Claim for Higher Initial Evaluation for 
Ankylosing Spondylitis of the Thoracolumbar Spine

The Veteran's service-connected ankylosing spondylitis of the thoracolumbar spine is currently evaluated under Diagnostic Code 5240 using the General Rating Formula for Diseases and Injuries of the Spine, currently with a 10 percent evaluation from September 30, 2009 to March 18, 2014, a 20 percent evaluation from March 19, 2014 to October 18, 2015, and a 40 percent evaluation from October 19, 2015 to present.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;  a 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; a 50 percent disability evaluation is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine; and a maximum 100 percent evaluation is warranted when there is unfavorable ankylosis of the entire spine.  Note (1) specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately under an appropriate diagnostic code.  

Further, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2017).  See also 38 C.F.R. § 4.71a, Plate V (2017).  Note (5) specifies that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire spine segment or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2017).  

In considering the evidence of record under the laws and regulations cited above, the Board finds that a disability rating of 20 percent, but no higher, is warranted for the portion of the appeal period prior to March 25, 2015.  During that time, the Veteran's range of motion of the thoracolumbar spine was limited to, at worst, 60 degrees of flexion, and a combined range of motion of 100 degrees.  See March 2014 VA spine examination.

At a September 2010 VA examination, the Veteran reported suffering symptoms of decreased motion, stiffness, spasm, moderate constant dull ache at the small of his back, brought on by going up a flight of stairs or stepping off the curb wrong.  He reported that he was able to walk between one and three miles, and had not had to have any Demerol shots since 1999 when he retired from his job with the post office.  Physical examination demonstrated normal posture and normal, symmetrical head position, with normal gait and no abnormal spine curvature.  The examiner noted that there was ankylosis of part of the thoracolumbar spine in a neutral position, with no indication of unfavorable ankylosis.  The examiner observed objective symptoms of pain with motion and tenderness on both the left and right.  Range of motion testing was limited to 65 degrees flexion, 10 degrees extension, and 20 degrees of lateral flexion and lateral rotation bilaterally.  The examiner noted that there was objective evidence of pain following initial and repetition of motion, without additional limitation of motion.  The Veteran had hypoactive reflexes and normal muscle strength.  The examiner noted that the Veteran would have functional problems with lifting and carrying and difficulty reaching.  

Although the examination did not document range of motion of the thoracolumbar spine limited to the extent contemplated for a 20 percent disability rating under the General Rating Formula, i.e. no greater than 60 degrees, the Board finds the Veteran's argument on his March 2011 VA Form 9 to be persuasive.  He stated that he disagreed with the VA examiner's depiction of his disability, because at the time of the examination, he was on medication and it was a warm time of year.  He asserted that during the winter, his muscle spasms and pain were much worse.  The Veteran is competent to provide evidence on the symptoms he has experienced, and the credibility of such statement is buttressed by the fact that the Veteran has consistently described worsening of symptoms in cold weather.  Further, the examination report documents that the Veteran was indeed on medications including Tylenol, Flexeril, and Indocin.  In Jones v. Shinseki, the Court stated that "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  26 Vet. App. 56, 63 (2012).  Affording the Veteran the benefit of the doubt, the Board finds that it is at least as likely as not that were the examination conducted in the absence of medication and/or in colder weather, the Veteran's additional symptoms would result in a disability picture more closely resembling that contemplated by a 20 percent disability rating, which includes muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour and/or forward flexion of the thoracolumbar spine limited to between 30 and 60 degrees.

The weight of the evidence is found to weigh against an award of a disability rating in excess of 20 percent for this period.  At worst, range of motion testing demonstrated forward flexion limited to 60 degrees, with objective evidence of painful motion also noted at 60 degrees of flexion.  At the March 2014 VA examination where this was documented, the Veteran described having back pain all the time with occasional muscle spasm, and that his back was better with warm weather but would tighten up and spasm when cold.   Muscle spasm of a degree significant enough to result in abnormal gait or abnormal spinal contour is contemplated under a 20 percent disability rating.  The Veteran's range of motion was shown at worst to correspond to the lower threshold of limitation of motion of the thoracolumbar spine in contemplated with a 20 percent evaluation.  Given that the examiner further found that pain, weakness, fatigability, or incoordination do not significantly limit the Veteran's functional ability during flare-ups or if used repeatedly over a period of time, the Board finds that the manifestations of his ankylosing spondylitis of the thoracolumbar spine more closely approximated the level of disability contemplated by a 20 percent, rather than a 40 percent disability rating.

In so finding, the Board recognizes that the March 2014 VA examiner made a notation that the Veteran suffered from unfavorable ankylosis of the entire spine.  While the presence of such impairment would correspond to a 100 percent disability rating under the General Rating Formula, such statement is inconsistent with findings at the same examination that the Veteran was able to forward flex to 60 degrees.  Generally, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Note (5) to the General Rating Formula notes that fixation of a spinal segment in neutral position (zero degrees) represents favorable ankylosis.  As the Veteran has been shown to have retained significant mobility during this period, the Board finds the examiner's statement that he suffered from ankylosis of the entire spine to be mistaken.  

The award of a 40 percent disability rating for ankylosing spondylitis of the thoracolumbar spine is found warranted from March 25, 2015, the date that a VA physical therapy clinic note documented significant limitation of motion in line with those criteria.  The treatment record noted overall forward bending in the spine of only approximately 10 percent of normal with movement occurring mainly in the hips.  Note (2) of the General Rating Formula states that normal forward flexion of the thoracolumbar spine is from zero to 90 degrees.  

A VA examination of the back in October 2015 demonstrated forward flexion of the thoracolumbar spine limited to 30 degrees, with evidence of pain with weightbearing and localized tenderness on palpation over the entire lumbar spine.  There was no further functional loss following repetitions of movement. The Veteran reported that he experienced constant pain in his back, and was given narcotic pain medications and Demerol injections.  He also reported taking muscle relaxants and antiinflammatory medications, and stated that his pain was worse with standing or sitting in one spot. 

At a later August 2016 VA examination, the Veteran reported treatment with pain medications, steroids, TENS unit and epidural.  He reported flare-ups of pain but the examiner stated that pain, weakness, fatigability or incoordination do not significantly limit functional ability further upon flare-ups or after repetitive use.  Forward flexion was again documented from zero to 30 degrees, with pain noted on examination.  There was no additional loss of range of motion following repetitive use testing.

The evidence is not found to support an award in excess of 40 percent from March 25, 2015 to the present, as the Veteran's disability picture has not been shown to more closely approximate the level of disability contemplated under a 50 percent disability rating, unfavorable ankylosis of the entire thoracolumbar spine.  Again, while the October 2015 examiner checked a box indicating that the Veteran's disability manifested in unfavorable ankylosis of the entire spine, such is contradicted by more specific findings at the same examination demonstrating that the Veteran retained forward flexion of the thoracolumbar spine from zero to 30 degrees.  Further, it is also noted that the August 2016 examiner specified that the Veteran did not have ankylosis of the spine.

Inasmuch as the weight of the competent and credible evidence of record does not demonstrate that the Veteran has ankylosis of the thoracolumbar spine, let alone unfavorable ankylosis with any of the type of symptoms listed under Note (5), an evaluation in excess of 40 percent for ankylosing spondylitis of the thoracolumbar spine must be denied.  

The Board had also considered whether an extraschedular rating is warranted for the service-connected ankylosing spondylitis of the thoracolumbar spine for any part of the appeal period.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service, upon field station submission, is authorized to approve an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

The claims file contains a private vocational assessment submitted in October 2017 which documented the Veteran's reports of needing to pull over every hour to stretch and walk around while traveling by car to relieve back pain.  He also indicated that his back impacts his ability to concentrate on activities and complete tasks, as he will need to constantly walk to relieve his pain.  The report states that due to his back pain, the Veteran had physical limitations including no overhead reaching, lifting limited to under 10 pounds, sitting limited to 20 minutes at a time, standing limited to 5 minutes, and that he avoids bending and twisting, kneeling, stooping and squatting, and difficulty climbing stairs due to painful ascension. 

Disturbance of locomotion and interference with sitting, standing, and weightbearing are all considered as part of the schedular rating criteria under 38 C.F.R. § 4.45.  To the extent that prolonged sitting or standing causes incidental pain in the lumbar area, such pain, whether or not it radiates, is considered as part of the schedular rating criteria because orthopedic DeLuca and 38 C.F.R. § 4.40, 4.45, 4.59 factors are incorporated into the schedular rating criteria as applied to the diagnostic code in question.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (the schedular rating criteria contemplate limitation of spine motion with or without symptoms such as pain, whether or not it radiates); Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. 
§ 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet.App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria).  Pain caused by lifting and subsequent limitations are similarly considered as part of the schedular rating criteria under the orthopedic DeLuca and 38 C.F.R. § 4.40, 4.45, 4.59 factors.  Limitation of bending and twisting is specifically contemplated in the schedular rating criteria and evaluations may be assigned under the General Rating Formula based upon forward flexion alone or a combined range of motion which includes lateral bending and rotation.  A resulting avoidance of movements such as kneeling, stooping and squatting due to involvement of the thoracolumbar spine and resulting painful motion is further considered as part of the schedular rating criteria as part of the orthopedic DeLuca and 38 C.F.R. § 4.40, 4.45, 4.59 factors.  Such were considered by the Board and formed the basis the decision to award a 20 percent evaluation for the portion of the appeal period prior to March 19, 2014.

Although concentration difficulties and difficulties staying on individual tasks due to the need to get up and move around frequently are not specifically contemplated under the General Rating Formula for Diseases and Injuries of the Spine, impaired concentration leading to forgetting to complete tasks is specifically contemplated and considered by the evaluation assigned for the Veteran's separately service-connected PTSD under the General Rating Formula for Mental Health Disorders.  See 38 C.F.R. § 4.130.  As such, because the Veteran has been service-connected for PTSD and is currently assigned a 70 percent evaluation for those symptoms, award of an extraschedular rating due to impaired concentration caused by the Veteran's ankylosing spondylitis of the thoracolumbar spine would constitute pyramiding (compensating the Veteran for the same symptoms twice) and is to be avoided. 

Finally, although the Veteran's reported medication side effect of nausea is found by the Board to be outside the symptoms contemplated by the General Rating Formula for Diseases and Injuries to the Spine, and thus to satisfy the first step of Thun analysis, there is no indication that this uncontemplated symptom is of such severity as to result in such factors as marked interference with employment or frequent periods of hospitalization.  In so finding, the Board acknowledges that the record contains a statement submitted by the Veteran's previous supervisor indicating that the Veteran had attendance problems leading to a number of discussions due to pain from his thoracolumbar disability.  While the Veteran has missed work as a result of his thoracolumbar spine disability, the disability rating schedule contemplates the effects that the disabilities have on the Veteran's ability to work.  See 38 C.F.R. § 4.2.  Generally, the evaluations specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  As the manifestation of the Veteran's thoracolumbar spine disability which renders his disability picture "exceptional" and outside the contemplated rating criteria does not implicate any unusual circumstances resulting in marked interference with employment and/or frequent periods of hospitalization that are considered outside the norm, referral for consideration of an extraschedular rating is not warranted for this claim.

In finding that disability ratings in excess of 20 percent prior to March 25, 2015 and 40 percent thereafter are not warranted for the service-connected ankylosing spondylitis of the thoracolumbar spine, consideration has been given as to the appropriateness of additionally staged ratings; however, at no time during the relevant appeal period does the evidence support such an award.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the award of higher evaluations, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   


ORDER

Service connection for left ankle arthritis is denied.

Service connection for right ankle arthritis is denied.

Service connection for left hand arthritis is denied.

Service connection for right hand and thumb arthritis is denied.

Service connection for left wrist arthritis is denied.

Service connection for right wrist arthritis is denied.

A 20 percent disability rating, but no higher, for service-connected ankylosing spondylitis of the thoracolumbar spine prior to March 25, 2015 and a 40 percent disability rating, but no higher, thereafter, is granted.


REMAND

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A TDIU will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of determining whether there is one disability evaluated at 60 percent, or one disability evaluated at 40 percent where the combined rating of all service-connected disabilities is 70 percent or greater, disabilities resulting from a common etiology will be considered as "one disability."

At present, the Veteran's combined disability rating does not meet the numeric criteria for a schedular TDIU throughout the duration of the appeal period.  Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  See 38 C.F.R. § 4.16(b) (2017).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but may not be given to his or her age or to any impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

In a January 2018 rating decision, the RO partially granted the Veteran's appeal by assigning an earlier effective date of August 27, 2012 for the award of a TDIU.  Prior to that decision, the Veteran's attorney representative submitted argument including a private vocational assessment from October 2017 wherein the vocational counselor opined that the Veteran's service connected disabilities rendered him unable to secure and follow substantially gainful employment since 2009, when his symptoms became severe and forced him to discontinue full-time employment.  The January 2018 rating decision does not reflect that such evidence was considered by the RO, nor that the possibility of referral for consideration by the Director of Compensation Service of the appropriateness of the assignment of an extraschedular TDIU was considered.  

Accordingly, the claim is REMANDED for the following action:

After conducting any additional development deemed necessary, readjudicate the Veteran's claim of entitlement to an effective date prior to August 27, 2012 for the award of a TDIU.  The AOJ should specifically discuss the significance of the private vocational assessment submitted on the Veteran's behalf in October 2017, and address the appropriateness of referral of the claim to the Director of Compensation Service for consideration of entitlement to an earlier effective date for the award of a TDIU on an extraschedular basis.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


